*772ORDER
PER CURIAM.
R.J. Ripper Construction Company, Inc. (Employer) and Safeco/American States Insurance Company (Insurer) appeal from the decision and award of the Labor and Industrial Relations Commission (Commission) affirming the decision of the Administrative Law Judge (ALJ) that James Nieder (Claimant) was permanently and totally disabled from the primary injury alone and denying Second Injury Fund liability.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. After reviewing the whole record, we find the Commission’s award is supported by competent and substantial evidence and is not contrary the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo. banc 2003). An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).